ATTACHMENT TO ADVISORY ACTION

Response to Amendment
Applicant's declaration and amendment filed on 01/30/2021 is acknowledged. The declaration and response have been entered. However, the present claims are not patentable for the same reasons set forth in the previous office action.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 01/30/2021, 01/31/2021 and 02/09/2021 are considered and signed IDS forms are attached.

Response to Arguments
Applicant's declaration and response filed 01/30/2021 have been fully considered but they are not persuasive because of following reasons.

Applicant submit declaration and argue that the application of Tokuda to Miyazaki causes the occurrence of a new problem, “the productivity of a hard coat film as a film roll (ie,, in the form of a wound product)”. The application of Tokuda to Miyazaki will certainly result in the reduction of productivity of the hard coat film as a film roll (Le., in the form of a wound product). This would provide a significant teaching away to one of ordinary skill in the relevant art for the combination of Miyazaki and Tokuda.
While Tokuda et al. disclose resin film or sheet, Tokuda has only been used to teach specific polycarbonate in Miyazaki et al. Further, it is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 
Further, while applicants argue that the application of Tokuda to Miyazaki causes the occurrence of a new problem, “the productivity of a hard coat film as a film roll (ie,, in the form of a wound product)”, the applicants have provided no evidence (i.e. data) to support their position. For instance, there is no data to show that adding polycarbonate of Tokuda in Miyazaki renders Miyazaki inoperable for its intended purpose.
Further, while applicants provided various references to show protective films are produced in the form of film roll, there is nothing in Miyazaki that indicate the hard coat film is produced in the form of film roll or is only limited to film roll. It appears that both Miyazaki and Tokuda disclose resin sheet in form of sheet and therefore properly combinable.

Applicants submit declaration and argue that the copolymerized polycarbonate resin of Tokuda has a difficulty with productivity of a film roll or a wound product.
However, this is not persuasive for the same reasons set forth above.

Applicant submit declaration, cites references, and argue that one of ordinary skill in 
However, the examiner is using polycarbonate of Tokuda and van der Mee to modify Miyazaki. Applicants have provided no evidence (i.e. data) to show polycarbonate of Tokuda in view of van der Mee is contrary to the teachings of Miyazaki. While Tokuda may disclose bisphenol A polycarbonate having a drawback, Miyazaki in view of Tokuda, and van der Mee does not disclose just a bisphenol A polycarbonate. Rather the cited prior art discloses polycarbonate made from 1,1 -bis(4-hydroxyphenyl)-3,3,5-trimethylcyclohexane as disclosed by Tokuda as well as bisphenol A carbonate units disclosed by van der Mee. Further Tokuda does not teach away from using bisphenol A polycarbonate given that it also discloses using as an additive such polycarbonate in its composition (see paragraph 0013).
Applicants submit declaration and argue that one of ordinary skill in the relevant art would not have been motivated to combine Miyazaki, Tokuda, and van der Mee because such a combination would have been contrary to the teachings of Miyazaki. An object of Miyazaki is to provide a hard coat film which is excellent in adhesion property between the hard coat layer and the substrate after heat treatment, and can restrain the gases generated in heat treatment, which is as described in paragraph [0007] of Miyazaki. On the other hand, because bisphenol-A type polycarbonate resins have a glass transition temperature of approximately 150 °C and a film substrate formed from such a bisphenol-A type polycarbonate resin can be softened under the typical heat treatment conditions as mentioned above, the retention of the shape of the hard coat film would be difficult when it is subjected to the heat treatment. If it is difficult for the shape of the hard coat film to be retained after the heat treatment under the typical conditions, excellent adhesion between the hard coat layer and the substrate after heat treatment, could not be achieved (i.e.. the problem of Miyazaki could not be solved). In order to prove the fact that bisphenol-A type polycarbonate resins have a glass transition temperature of approximately 150 °C, a copy of EP3640027A, which is the European national-phase application of PCT/JP2018/019344 (WO2018/230260), is submitted. U.S. Patent Application No. 16/622,643, which is the U.S. national-phase application of PCT/JP2018/019344 (WO2018/230260), has not been published.
However, while applicants argue that bisphenol-A type polycarbonate resins have a glass transition temperature of approximately 150 °C, applicants have provided no evidence (i.e. data) to show that the specific bisphenol-A type polycarbonate resin of Miyazaki in view of Tokuda and van der Mee have glass transition temperature of 150 °C. Also, applicants have not 

/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787